Opinion issued March 2, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01105-CV
____________

IN RE GENERAL ELECTRIC COMPANY, WARREN PUMPS, L.L.C.,
AND INGERSOLL-RAND COMPANY, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relators, General Electric Company, Warren Pumps, L.L.C., and Ingersoll-Rand Company have filed a petition for writ of mandamus complaining of Judge
Davidson's (1) November 3, 2006 order denying their motions to dismiss on grounds of
forum non conveniens. 
	We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8 (a),(d).
	We withdraw our order dated January 26, 2007, staying the underlying case
in the trial court.  All other pending motions filed in this cause number with the Clerk
of this Court are denied as moot.  

PER CURIAM

Panel consists of Justices Taft, Alcala, and Hanks. 
1. The Honorable Mark Davidson, judge of the 11th District Court of Harris
County, Texas.  The underlying lawsuit is Austin Richards & Gwendolyn
Richards v. Acrowood Corp., et al., trial court cause no. 2006-22116.